 In the Matter Of MODEL BLOUSE CO., ELIAS SAVADA, INDIVIDUALLY ANDDOING BUSINESS UNDER THE FIRM NAME AND STYLE OF MODEL BLOUSECO. AND ALSO DOING BUSINESS UNDER THE FIRM NAME AND STYLE OFSAVADA BROTHERSandFEDERAL LABOR UNION No. 21560Cases Nos.R-814 and C-1141.-Decided September 7, 1939ClothingManufacturing Industry-Interference,Restraint,and Coercion:anti-union statements ; disparagingUnion and describingorganizers as rack-eteers; assistance to rival,unaffiliated labor organization;employer orderedto cease suchpractices-Discrimination:discharges for union activity, someemployeesreemployedat inferior positions,charges sustained;discharge be-cause of testimony given at a bearing, charges not sustained as to some em-ployees-Reinstatement Ordered:of employees discharged,including thosereemployed at inferior positions-BackPay:todate of offer of reinstatementto formerposition-Investigation of Representatives:controversy concerningrepresentation of employees:employerdid not answer letter from petitioningunion; rival labor organization,subsequently organized,also claims majority-Unit Appropriatefor Collective Bargaining:production employees includinginspectors and packers,but excluding foremen, foreladies,and other supervisoryemployees,janitors,truck drivers,mechanics,office help,and employees in ship-ping department;employer-wide unit rejected because of lack of history ofcollective bargaining;unit limited to one plant of the respondent-ElectionOrdered:to insure satisfactory bargaining relations by elimination of doubt ;determination of time for and eligibility date postponed because of unfair laborpractices-Procedure:record in representation case reopened after decision,consolidated with hearing on charges subsequently filed ; findings of fact andconclusions of law in previous decision set aside in so far as superseded ormodified by present decision.Mr. Jerome I. Macht,for the Board.Mr. Max J. Liebowitz,of New York City, for the respondent.Mr. Benjamin R. SimonsandMr. M. Herbert Syme,byMr. Benja-min R. SimonsandMr. Maurice Abrams,of Philadelphia, Pa., forthe Union.Miss Mary WestonandMr. Isadore Katz,both of 'Philadelphia,Pa., for the Amalgamated.Mr. Nathaniel Rogovoy,of Millville, N. J., for Edward V. Barryand Model Workers Association.Mr. David Rein,of counsel to theBoard.15 N. L.R. B., No. 19.133199549-39-vol. 15-10 :1134DECISIONSOF NATIONAL LABOR RELATIONS BOARDDECISIONORDERANDSECOND DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 21, 1938, Federal Labor Union No. 21560, herein called-theUnion, affiliated with the American Federation of Labor, hereincalled the A. F. of L., filed with the Regional Director for theFourth Region (Philadelphia, Pennsylvania) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Model Blouse Co., Elias Savada, individuallyand doing business under the firm name and style of Model BlouseCo., and also doing business under the firm name and style of SavadaBrothers, herein called the respondent,? at his plant at Millville,New Jersey, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.The National LaborRelations Board, herein called the Board, thereupon ordered an in-vestigation of the question concerning representation and, pursuantto notice, a hearing was held on the petition on May 19, 20, 21, and:23, 1938, before a Trial Examiner duly designated by the Board.On July 30, 1938, the Board issued its Decision and Direction. ofElection, in which it found that all the production employees of therespondent at his Millville, New Jersey, plant, excluding foremen,foreladies, and other supervisory employees, janitors, packers, truckdrivers, mechanics, and office help, and including inspectors constitutea unit appropriate for the purposes of collective bargaining, and inwhich it directed the Regional Director for the Fourth Region toconduct an election by secret ballot among these employees, to de-termine whether or not they desired to be represented by the Unionfor the purposes of collective bargaining.2Thereafter, on August9, 1938, the Union filed a "motion to reopen hearing for further con-to its Direction of Election postponing the date of the election tosuch time as the Board might in the future direct.3Meanwhile, on July 6, 1938,. the Union had filed charges allegingthat. the respondent had engaged in unfair labor practices, and onOctober 10, 1938,. the Board, acting pursuant to Article III, Section1The petition as originally filed designated the respondent as Model Blouse Company.However, it was amended on May 12, 1938,to show the correct designation of therespondent.2 8 N. L. R. B. 725.8 8 N. L. R. B. 729... MODEL BLOUSE CO.13510 (c) (2), and Article II, Section 37 (b), of National'Labor Rela-tions Board Rules and Regulations-Series 1, as amended, issued anorder consolidating, for purposes of hearing and for all other pur-poses, the representation case and the case initiated by the filingof the charges, and ordering that one record of the hearing bemade.4Upon these charges and upon amended charges, duly filed by theUnion with the Regional Director for the Fourth Region, the Board,by the Regional Director, issued its complaint dated October 26, 1938,against the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3), and (4) and Section 2 (6) and (7)of they Act.A copy of the complaint accompanied by a notice ofhearing on the consolidated cases was duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) by threats, speeches, misstate-ments, and misrepresentations, attempted to discourage and dis-couraged his employees from membership in and affiliation with theUnion and by other acts interfered with, restrained, and coerced hisemployees in the free choice of their representatives, (2) ter-minated the employment of and denied their regular employmenttoDoris Scroggy, Mamie Pancoast, Thelma Kirby, and FlorenceConnelly, and refused to reinstate these employees to their formerpositions of employment for the reason that each of them had joinedand assisted the Union and engaged in concerted activities with otheremployees for their mutual aid and protection, and (3) terminatedthe employment of and denied their regular employment to ThelmaKirby and Florence Connelly and refused to reinstate Doris Scroggy,Mamie Pancoast, Thelma Kirby, and Florence Connelly for thefurther reason that each of them had given testimony at the above-mentioned hearing on the representation case in May 1938.On October 31, 1938, notice was served upon the respondent andthe Union that a motion would be made at the hearing to amendthe complaint to add allegations that the respondent had discouragedhis employees from membership in and affiliation with the Unionby (1) initiating the organization of Model Workers Association,herein called the Association, (2) ' permitting the officers, agents, andmembers of said Association to solicit membership and collect dueson the plant premises during working hours, while denying the sameprivileges to the Union, and (3) permitting the posting of noticesof meetings of said Association on the plant premises, and the circu-'The order of consolidation designated the respondent in Case No. C-1141 as ModelBlouse Company.On October 25, 1938, an amended order of consolidation to show theproper designation of the respondent was issued. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDYlation of such notices during working hours, while denying the sameprivileges to the Union.On November 1, 1938, Amalgamated Clothing Workers of America,herein called the Amalgamated, filed with the Regional Director apetition for leave to intervene in the consolidated proceedings withrespect to the issues concerning representation, and on November2, 1938, the Regional Director granted the Amalgamated leave tointervene in the representation case.Pursuant to notice, a hearing on the. consolidated proceedings washeld at Millville, New Jersey, from November 3 through November22, 1938, before Charles A. Wood, the Trial Examiner duly desig-nated by the Board. The Board, the respondent, the Union, theAssociation, and the Amalgamated were represented by counsel andparticipated in the hearing.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.At the opening of the hearing on November 3, a motion by counselfor the Board to amend the complaint in the respects covered by theprevious notice of intention to amend, was granted by the TrialExaminer without objection.On the same day, the respondent filedhis answer to the complaint as amended, denying the unfair laborpractices alleged therein.The respondent objected to the designa-tion of the Trial Examiner, arguing that since the hearing was acontinuation of the hearing held in May, the same Trial Examinerwho had sat on the hearing in May should have been designatedas Trial Examiner for the hearing in November. This objectionwas overruled by the Trial Examiner and his ruling is herebyaffirmed.On November 4, during the course of the hearing, the complaintwas further amended without objection to allege that the respondenthad engaged in unfair labor practices by spying upon and keepingunder surveillance the meetings of the Union.On November 9, afterthe filing of additional charges by the Union, the complaint wasagain amended, without objection to allege that the respondent (1)had transferred, demoted, and caused Mary Kolodchak to leave heremployment and refused to reinstate her to her former position be-cause- she had joined and assisted the Union and engaged in concertedactivities with other employees for their mutual aid and protection,and had refused to reinstate her to her former position for thefurther reason that she had given testimony in the above-mentionedhearing on the representation case in May 1938, and (2) had termi-nated the employment of and denied her regular employment to LydiaFox and refused to reinstate her to her former position of employmentbecause she had joined and assisted the Union, had engaged in con- MODEL BLOUSE CO.137,certed :activities with other employees for their mutual aid and pro-tection, .and had given testimony in the hearing commencing Novem-ber 3.No formal answer was filed to the amendments made onNovember 4 and 9, 1938. All of said allegations will be deemeddenied by the respondent, having been put in issue by the examina-tion of witnesses, the introduction of evidence, and argument uponthe merits in .a brief filed by the respondent with the Board.At the close of the Board's case the Trial Examiner granted with-out objection .a motion by counsel for the Board to amend the com-1plaint to .conform to the proof.The motion was limited to the cor-rection of "minor errors."A motion by the respondent to dismissthe complaint,at the close of the Board's case, and repeated motionsby the Union to dismiss the petition for intervention filed by theAmalgamated were denied by the Trial Examiner. During thecourse of the hearing, the Trial Examiner made several other rulingson motions and on objections to the admission of evidence. The-Board has reviewed all the rulings of the Trial Examiner and findsthat no prejudicial,errors were committed.These rulings are hereby:affirmed.',On or about January 24, 1939, the Trial Examiner filed his Inter-mediate Report, copies of which were duly served upon all parties,in Which he found that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section.8 ;(1); (3), and (4) of the Act, and accordingly, recommended thatthe respondent cease and desist from his unfair labor practices, rein-state with back pay to their former positions of employment DorisScroggy, Mamie Pancoast, Thelma Kirby, Florence Connelly, MaryKolodchak, and Lydia Fox; and take certain other appropriate ac-tion to remedy the situation brought about by the respondent's un--air labor practices.The Trial Examiner further recommended thatthe :amended :complaint be dismissed for insufficient proof with re-spect to the allegations that the respondent (1) terminated the em-ployment of Thelma Kirby and Florence Connelly and refused toreinstate Doris 'Scroggy, Mamie Pancoast, Thelma Kirby, FlorenceConnelly and Mary Kolodchak for the reason that each of them hadgiven testimony at. the hearing on the representation case in May1938; (2) permitted the officers, agents, and members of the Associa-tion to solicit membership and collect dues on the plant premisesduring working hours, while denying the same privileges to theUnion, and '(3) permitted the posting of notices of meetings of theAssociation on the plant premises, and the circulation of such noticesduring working hours, while denying the same privileges to theUnion.On February 21, 1939, the respondent filed exceptions to the Inter-mediate Report, and on March 16, 1939, filed a brief in support of 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid exceptions.The parties, although advised of their opportunityfor oral argument before the Board, made no request therefor.TheBoard has reviewed the exceptions to the Intermediate Report andhas considered the brief filed in support thereof, and in so far asthe exceptions are inconsistent with the findings, conclusions, andorder hereinafter set forth, finds them to be without merit.In our previous Decision on July 30, 1938,' the Board made certainfindings of fact and conclusions of law.We have reexamined thesefindings of fact and conclusions of law, and we hereby order thatthese findings of fact and conclusions of law be set aside in so faras they are inconsistent with or superseded by the findings, conclu-sions, and order hereinafter set forth.Upon the entire record in the case, including the transcript of-testimony of and the exhibits introduced at the hearing conductedon May 19, 20, 21, and 23, 193$, as well as the transcript of testimonyof and the exhibits introduced at the hearing conducted from Novem-ber 3 through November 22, 1938, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Elias Savada, maintains his principal office inNew York City under the name of Savada Brothers.He operatesplants under different names and styles in Troy, New York, NewYork, City, and Millville, Landisville, andWheat Road, New Jer-sey.6These proceedings involve only the plant at Millville, NewJersey,which is operated under the name and style of ModelBlouse Co.The respondent manufactures blouses, shirts, pajamas, and under-wear at the Millville plant.The raw materials for the manufactureof these goods are shipped to Millville, New Jersey, by the respond-ent from his New York City plant. The finished products areshipped back to the New York City Ace to be sold and distributedthere by the respondent.The value of the finished products shippedback to New York varies from $20,000 to $50,000 for a weekly period.Approximately 460 persons are employed at the Millville plant.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 21560 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the respondent, at his Millville, New Jersey, plant, butexcluding supervisory employees.8 N. L. R. B. 725.The respondent also ships. garments to be sewed under a contract. arrangement to aplant at Ephrata, Pennsylvania.Seeinfra,Section VIII. MODEL BLOUSE CO.139vModel Workers Association was an unaffiliated labor organization.admitting to membership employees of the respondent at his Mill-Ville,New Jersey, plant, including supervisory employees.?As-described below, during the course of the hearing this organization-.was disbanded.Amalgamated Clothing Workers of America is a labor organiza-tion admitting to membership employees of the respondent at all his-plants, but excluding supervisory employees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.The anti=union statementsOn March 7, 1938, the girls employed in the pajama department ofthe respondent's Millville plant went on strike in protestagainst a_wage cut and were joined by the remainder of the girls in the plant.As a result of this action, the wage cut was rescinded, and the plantresumed normal operations the next day. The leaders of this strike-decided to organize the employees of the plant into a labororganiza-tion.For this purpose, they secured the assistance of Raymond--Maines, the president of a local union affiliated with the A. F. of L.,.and one McGurrin who was sent to Millville from the Philadelphia:office of the A. F. of L.After a week of organizing activity, theUnion was formed at a meeting of employees on March 14. At this-meeting the Union elected officers, all of whom, with the exception ofthe president, Maines, were employees of the respondent."The other-officers elected were Viola Felmey, vice president, Doris Scroggy,,treasurer, Florence Connelly, recording secretary, and Mary Kolod-chak, financial secretary.On March 28, the Union received a char-ter as aFederal local of the A. F. of L. On the same date, an.advisory board was chosen consisting of Nellie Clark; Charlotte Hess,_Lillian Pancoast,MamiePancoast, Etta Hand, and Evelyn Walker,-all employees of the respondent.'On or about March 22, Edward McTague, general manager of the-Millville plant, called the employees of the plant to a meeting in the-pressing room during working hours, and addressed them on the sub-ject of unions.According to the testimony of a number of employees,called as witnesses by the Board,10 McTague spoke against unions in,'Supervisory employees, however, were not permitted under the bylaws to hold an office-in the Association.8Viola Felmey succeeded Maines as president sometime in April or early May.Lydia Fox became a member of the advisory board in about the middle of April.10 These witnesses are Olga' Brown, Doris Scroggy, Florence Connelly, Mamie Pancoast,and Rose Hufsey. It was stipulated at the hearing that if Etta Hand, Herberta Walters—Alma Davis,, and Lynn M. Newcomb were called to the stand, they would substantiate thetestimony of these witnesses as to McTague's speech. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral and the A. F. of L. in particular. Their testimony is in sum-mary as follows : MeTague introduced his talk with the statement thathe had received complaints from several girls that other girls were"pestering them" and that he wished to "get things cleared up."Hethen stated that the union organizers had come to the Millville plantfor the purpose of taking the employees' money; would "sell" theemployees "out to the highest bidder"; and that unions always caused"trouble and hard feelings."He described the A. F. of L. organizersas "racketeers" and said that these organizers would sell the em-ployees "down the river."He told the assembled employees that theyshould not join the A. F. of L. since it was concerned with the "steelindustry instead of clothing workers."McTague also said, "Look atyour officers and study them. If you ask me they are all half-cocked."He informed the assembled employees that if they wanteda union they "could start one ... here instead of giving ... money tothe outsiders."He instructed them to get togetherto determinewhether or not they desired a, union, adding "If you want a union, Iwill get you a goodunion."McTague's testimony with regard to this speech was the only evi-dence introduced by the respondent to rebut the testimony recountedabove.MeTague testified that in his speech he merely cautioned the,employees against "racketeering"unions andadvised them to "inves-tigate :.. first," saying, "it would be well to look into the matterthoroughly before you give anybody your money."McTague deniedthat these remarks were aimed against the Union or the A. F. of L.,or that he mentioned the name of any union in the course of hisspeech.Even if his testimony be credited in this regard, it is obviousthat the employees must have understood his remarks to apply to theUnion since it was the only labororganizationthat was active amongthem.That McTague in fact intended to leave this impressionamong the employees is substantiated by his admission that he wasaware that the Union was organizing among the employees at thetime.h1McTague explained his failure to correct this impression at alater date on the ground that he "was rather skeptical on talking tothem [the employees] aboutunions."The need to caution the employees against racketeering unions,McTague explained at the hearing, arose from a telephone call hehad received from a Mr. McGurk,12 a few days before the date ofMcTague's speech.He testified that in the course of this conversa-tion,McGurk asked him to sign up withsome unnamedunion, butthat he, McTague, became suspicious because McGurk "didn't seem11Moreover, he spoke to Viola Felmey in the same vein in April 1938 with the knowledgethat Felmey was active for the Union.These remarks are set out below at p. 141.12McTague, on the witnessstand,was not certainas to the name of this individual andthought it might be McGurk, Gurkin, Gurk, or Quirk. MODELBLOUSE CO.141to know anything about" the "garment industry."MeTague testi-fied further that he then learned from some unnamed machine shop,in Philadelphia that McGurk "had no connection with any bona fideunion," and therefore felt it incumbent upon him to caution theemployees against union organizers.Aside from McTague's own testimony there is no other evidenceto support this story or to establish the presence of this allegedorganizer upon the scene. If McTague intended by his testimony torefer to McGurrin, the organizer sent to Millville by the A. F. of L.,he would hardly have sought to check the latter's credentials throughamachine shop rather than through the headquarters of theA. F. of L.In view of the contradictions, inconsistencies, and improbabilitiesin McTague's account of his speech and his reasons for giving it, andthe vagueness of his testimony on vital points, we cannot give cre-dence to his testimony as to the purport of the speech and the reasonhe made the speech.13We find that the testimony of the employeesconcerning his speech, as set forth above, is substantially correct.That the reason for McTague's speech was his desire to defeat theefforts of the Union at organization rather than to caution the em-ployees against racketeers is further supported by the testimony ofseveral witnesses with respect to a similar occurrence in 1935.14Thistestimony, undenied by McTague, establishes that McTague success-fully employed a similar technique to.defeat an effort by the Amal-gamated to organize the employees in July 1935.On this previousoccasion, he also called the employees of the plant together and in-formed them that they did not need a union; that if they wanted one,they could start one "right in the plant"; that there was no need forthe employees to give money to "outsiders."At that time he alsodescribed union organizers as "racketeers and reds" and added thatthe Amalgamated was "nothing but a bunch of Bolsheviks."McTague's speech acted as a check on organizing activity by theunion members and at least one employee left the Union as a resultof the speech.We find that McTague's speech on March 22, 1938, was designedto and did discourage membership in the Union.We have referred above to certain statements made to Viola Fel-mey by McTague in April.16 Felmey testified that on that occasionMcTague told her that he was going to discharge her and that she18With respect to the general testimony of McTague, the Trial Examiner in his Inter-mediate Report found as follows :The undersigned was unimpressed by the demeanor of Edward McTague . . .Furthermore [his] testimony ... , subjectas it is to self-contradiction, and contra-diction by other witnesses, leaves grave doubt as to credibility.11These witnesses are Viola Felmey, Olga Brown, Bertha Manning, and Margaret Rowan.15 Seeav.pra,footnote 11. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould inform her friends of this intention.McTague also said,according to Felmey's testimony, "You think you are a big shot.Yougot in with a bunch of racketeers.You think you are a big shot, you:are that small. I am going to stand and watch you. The next girlyou talk to will be fired."We find that Felmey's version of thisincident is correct.McTague did not deny making these statementsto Felmey, but testified that he found it necessary to speak to her-about her activities in behalf of the Union, because she "was all out,of reason" and "was trying to upset the whole place."He did not,however, offer any specific instances of misconduct by Felmey, norventure to explain in what respect her actions warranted a reprimand'couched in the words attributed to him.We find that the respondent, in March and April 1938, by the mak-ing of the anti-union statements set forth above, by threat of dis-,charge for activity on behalf of the Union, by warning his employeesnot to join, assist, or remain members of the Union, and by per-suading them not to assist or remain members of the Union, and byproposing the formation, with his assistance, of a labor organization,interfered with, restrained, and coerced his employees in the exercise,of the rights guaranteed in Section 7 of the Act.2.Model Workers AssociationA few days before the opening of the hearing on the representa-tion case on May 19, 1938, several employees of the respondent includ-ing Andrew Hoppes, Anna Davis, Mary Fisher, and Nellie McAvoycirculated throughout the plant a petition stating that the signatoriesthereto did not wish to be represented by the Union or any otherlabor organization.Lydia Fox saw James McTague, a foreman. in-the plant and the brother of Edward McTague, hand a copy of thepetition to Nellie McAvoy who then circulated it throughout thepressing room.The petition was circulated during working hours in-the presence of foremen and foreladies. Its admitted, purpose wasfor introduction at the hearing on the representation case in order todefeat the attempt of the Union to be certified by the Board as therepresentative of the employees.After circulation the petition wasturned over to the respondent, who introduced it into evidence atthat hearing.16la In our Decision on July 30, 1938,8 N. L. R.B., 725, on the basis of the record in therepresentation case,we said of this petition :The employees who identified the petition for the Company[respondent]testifiedthat they had circulated the petition in the plant of their own initiative and thatcompany officials had played no part in its circulation.Their testimony on thispoint, however,was vague and indefinite.They are unable to relate with anydegree of particularity the circumstances of its origin and circulation.One of thewitnesses could say little more than that he had received the petition from someunknown person,had circulated it throughout his department and had thenreturned it to another unknown person. MODEL BLOUSE CO.143We find that the respondent, by' sponsoring and assisting in thecirculation of- this anti-union petition, interfered with, restrained,and coerced his employees in the exercise of the rights guaranteed inSection 7 of the Act.Oi July 30, 1938, the Board issued its Decision directingan elec-tion within 15 days from the date of the Decision among the respond-ent's employees to determine whether or not they wished to be repre--sented by the Union.About 2 days later, Andrew Hoppes, AnnaDavis, Nellie McAvoy, and other employees who had been active inthe circulation of the petition met at Nellie McAvoy's house and-decided to form a club for the purpose of "combatting outsideunions."On or about August 3, a number of these employees leftthe plant before quitting time.They stationed themselves outsidethe plant, to be in a position, as the remainder of the employees leftthe plant at the regular quitting time, to distribute among themIea.flets announcing the organization meeting of this club.The samepracticewas followed for the distribution on August 8 of an:announcement of a second meeting of this club.The meeting on August 4 was opened by Marie Lehman, who-introduced Hoppes.The latter spoke on the purposes of the organ-ization in language which closely resembled that which McTaguehad used in his speech of March 22. He describedunions as "a,racket,"He stated that the Union only wanted theemployees';money. and urged them to keep their money in Millville.This 'wasfollowed by a similar speech by Elizabeth Munyon, another of re-_spondent's employees, who described her previous experience withunions and concluded that "they were all rackets."On August 6a statement appeared in the Millville Daily Republican asserting thatthe "real purpose of the meeting Was to organize ourselves into aunit to combat outside influences."The statement was signed bythe Organization Committee, including among others, Hoppes, Leh-,man, and McAvoy.l'Evidence of this kind suggests that the signatures to. this petition may havebeen obtained with the Company's assistance,but in the absence of more positiveevidence to that effect,doubt is cast upon the majority status of the Union by thesignatures on the petition introduced by the Company.17This statement reads in part as follows :The real purpose of the meeting was to organize ourselves into a unit tocombat outside influences which are trying to force.upon its something we do notwant . . . Outsiders are trying to stuff a union down our throats by claimingthey have a majority of workers in our plant. At a hearing before the NationalLabor Relations Board held in Millville recently it was proven that instead of amajority they had a small minority.Under the circumstances the Labor Boardordered a vote taken in the plant within the next two weeks.Those of us who felt we did not wish to be stampeded into a labor organizationnot of our own choosing decided to drag the thing into the open as we felt wecould not tolerate this outside interference any longer.We are fully capable oflooking-after ourselves without having to have utter strangers come into our liveswith perhaps grievous consequences with which we are all very familiar. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the meeting on August8 officerswere chosen.Andrew Hoppeswas elected president;MarieLehman vice president; Hazel Maleyfinancialsecretary;Edward Barry recording secretary ; and AnnaDavis treasurer.'8On August 22 the organization chose the nameofModel Workers Club and in September changed this to ModelWorkers Association.Bylaws for the Association were adopted ata meetingin September.Membership in the Association was solicited by employees in theplant during working hours in the presence of foremen and foreladies.Dues collectorsfor the Association collected dues in the plant on theweekly pay days.Collections were made during working hours ashort interval after pay had been distributed. In some cases thecollectors followed literally on the heels of the foremen and fore-ladies asthey distributed the pay envelopes.No steps were takenby the respondent to put an end to these practices, although the recordclearly establishes that they were too prevalent to have failed to cometo his attention.The Union did not request similar advantages fromthe respondent, but it is obvious that in view of the respondent'sstated hostility toward the Union, such a request would have beenfutile.Moreover, a degree of freedom from discipline was permittedemployees active for the Association.These employees were per-mitted to leave their machines and congregate for conversation and toleave the plant to bring in refreshments.These privileges weredenied to members of the Union.Regular meetings of the Association were held through August,.September, and October.Although the bylaws of the Associationprovided for a committee to "cooperate with the Management of theCompany in adjusting and deciding questions relating to hours,wages, [and] working conditions," no efforts were made to engagein collective bargaining with the respondent.The Association func-tioned chieflyas a socialclub and as a forum for anti-union state-ments.During the course of the hearing, which began on No9, the members of the Association joined the Amalgamated and the.Association was disbanded.19The facts set forth above establish that the respondent supplied`active assistanceand encouragement in the formation, organization,,and functioningof the Association.The keynote of the Association's,aims was soundedby McTague in his speech in March. The em-ployees who organized the Association were the same employees who.had cooperated with the respondent in the circulation of the anti-union petitions in May.Since these employees were effectuating the.18The minutes of this meeting are dated August 4, but it is clearly established by-other evidence that the meeting was held on the 8th.J9The circumstances under which the members of the Association transferred to the.Amalgamated are described below. MODEL BLOUSE CO.145stated desires of the respondent that they defeat the Union and starta union themselves, they must have felt assured of the respondent'sfavor and support in this project.This favor and support was giventhem.They had complete license to organize and collect dues duringworking hours.They could leave the plant before the close of workto distribute leaflets.They were permitted a degree of freedomfrom discipline denied to members of the Union.The full effect ofthe granting of these special privileges must be evaluated against thebackground of McTague's tirade against the A. F. of L. and theUnion in March. The respondent made clear to his employees thathe wished them to leave the Union and form a union themselves.When, thereafter, such an organization came into being, he endowedit with a special status and stamped it with the mark of his approval.In this fashion the Association was enabled to gain and retain itsmembers, and establish and continue its existence.We find that the respondent, by his anti-union statements, byproposing that an unaffiliated labor organization be formed, and bygranting special privileges to members of the Association, therebyencouraging and assisting the formation, organization, and opera-tion of the Association, interfered with, restrained, and coerced hisemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.The evidence to support the allegation that the respondent spiedupon union meetings consists of testimony that Edward McTague andhis brothers, James and William, foremen in the respondent's plant,were in the vicinity of the Union's meeting place on meeting nights.McTague admitted this in his testimony, stating that it was hispractice to "hang out" in the evenings with friends near a drugstore situated across the street from the union meeting place.Hetestified, however, that he did not spy or have any intention of spyingupon the union meetings.Since McTague's explanation of his pres-ence near the union meetings is a reasonable one, we find the evidenceinsufficient to sustain the allegation in the complaint that the re-spondent spied upon and kept under surveillance the membershipmeetings of the Union.We find, also, that the allegation in the complaint that the respond-ent permitted the association to post notices of meetings upon theplant premises is not supported by the evidence.B. The discriminations in regard to hire and tenure of employmentThe complaint charges the respondent with discrimination in re-gard to the hire and tenure of employment of Doris Scroggy, FlorenceConnelly, Thelma Kirby, Mamie Pancoast, Lydia Fox, and MaryKolodchak.These six include three of the four officers of the Union, 146DECISIONSOF NATIONAL LABOR RELATIONS BOARDtwo members of the advisory board, and an especially active memberof the Union.All of these cases must be considered against thebackground of the unfair labor practices of the respondent describedabove.Doris Scroggyhas been employed by the respondent for about 6years.. She was employed at various tasks until about March 1937,when she became match-up girl at the cutting table at a weekly wageof $11.There is only one match-up girl in the plant and she ischarged with the task of matching materials and the performanceof odd jobs.Because of the nature of her work, the match-up girlis assured of steady employment throughout the year.Every otherjob in the plant, with few exceptions, is seasonal and subject to lay-offs during slack periods.Scroggy was very active in gaining members for the Union, andat its first meeting on March 14, 1938, was elected treasurer.Abouta week after this meeting Scroggy was transferred without any ex-planation from her job as match-up girl to work on an eyelet ma-chine.The wage for this latter work was the same as that for thejob of match-up girl.Nevertheless, about 3 days after her transferto the eyelet machine, Scroggy asked her fore]ady, Bessie Chadwick,to transfer her back to the job of match-up girl.Her forelady in-formed Scroggy that she had been transferred to eyelet work becausethere was a need for a good girl at that job. Chadwick added thatshe "would see what she could 'do about" transferring Scroggy backto match-up work.However, Scroggy was not given another oppor-tunity at match-up work.Work on the eyelet machine ceased soonafter the transfer and on March 31 Scroggy was laid off. In themeantime, Virginia Sharp, a trimmer in the pajama department,who had been in the employ of the respondent for about 2 years,replaced Scroggy as match-up girl.At the time of the hearingSharp was still employed at that job.After her lay-off, and prior to the hearing on the representationcase in May, Scroggy asked for work on several occasions.Eachtime she was told she would be sent for when needed. In the earlypart of July a representative of the Regional Office of the Boardcalled on Edward McTague and discussed the cases of Scroggy andother girls.A few days thereafter, at the suggestion of the RegionalOffice, Scroggy, together with several other girls, visited McTagueand asked for employment.McTague told them that there was nowork, but they would be sent for when needed.He added, "Tell theNational Labor Relations Board for me that they embarrass me."About a week after this interview, Scroggy was sent for and givenwork on a single-needle machine, at which she was employed at thetime of the hearing.Her average earnings at this work are $7 aweek. 1\IODEL BLOUSE CO.147The respondent argues in his brief that Scroggy, having been trans-ferred to eyelet work, was subject to lay-offs in the same fashionas any other eyelet girl.He offers no adequate explanation, how-ever, for the transfer of Scroggy from her match-up job to eyeletwork.In his brief, the respondent states that Scroggy was trans-ferred to eyelet work, when work as a match-up girl was slack.This contention is contrary to the record.The evidence that the,match-up job is not subject to lay-offs was uncontradicted.Further,.as stated above, Scroggy when transferred was replaced by Virginia,Sharp, who, at the date of the hearing, was still employed at match-up—work.It was generally known throughout the plant that the A F. of L.,was organizing among the employees, and knowledge of this activity-soon came to McTague's attention.20Tom Pugliese, Lydia Fox's<foreman, spoke to her about the March 14 meeting on the morning,of March 15. Several girls had spoken to McTague about the union,activity, prior to his speech on March 22.Through these sources,-McTague learned of Viola Felmey's union activities. In view ofthe respondent's stated hostility toward the Union and his active-.efforts to defeat its organizing activity, it is only reasonable to assume-that the respondent would welcome information as to the Union's;members and officers.This knowledge, since it was general through--.out the plant, was readily . available; and must have come to Mc--.-Tague's attention through the medium of the foremen and fore--ladies, or of the girls who spoke to him about union activity.Ac-'cordingly,we find that the respondent knew of Doris Scroggy'soffice in and activity on behalf of the Union.Upon the basis of the foregoing, we believe that, on or about:March 1938, Doris Scroggy was transferred from her position as;match-up girl, and thereafter laid off and refused reinstatement tothis position, because of her union activities.The explanation for.-the transfer offered by the .respondent in his brief is contrary to the-record and an obvious fabrication.The respondent knew ofScroggy's union activities, and transferred her from the highly de-_sirable position of match-up girl with assured employment to a job,where work terminated within a week and a. half. Scroggy was.subsequently employed at a position which pays less than that Of'match-up girl, and unlike that job is subject to seasonal lay-offs.She.was refused reinstatement to the position of match-up girl which,-'0McTague testified as follows : It was general talk, and it was common talk in thefactory about the organizer's name, and who he was, and you could hear everybody inthe place talking about it all the time.You can hear them all the time now. Theytalk about it. It isn't a secret around the place.It is very open ... Stories and things..of that kind circulate around a factory very rapidly, and very outstanding. If I hear it-talked about in the plant,I learn about it." 148DECISIONSOF NATIONALLABOR RELATIONS BOARDat the time of Scroggy's transfer from the job, was given to anothergirl who had not formerly done that work.We find that the respondent, by his transfer and subsequent lay-off of Doris Scroggy and his refusal to reinstate her to her formerposition of employment, discriminated in regard to her hire andtenure of employment and the terms and conditions of her employ-ment, thereby discouraging membership in the Union, and therebyinterfering with, restraining, and coercing his employees in the exer-cise of the rights guaranteed in Section 7 of the Act.Mamie Panwoasthas been in the employ of the respondent as afly-facing girl on pajamas over a period of 10 years, but during thatperiod was away from the plant for long intervals because of illness.In May 1937 she was reemployed to replace Mary Trout, who was illat the time.Her forelady promised Pancoast that she "would workme.' [Pancoast] in steady when . . . Mary Trout came back." InJuly, Mary Trout returned and Pancoast was transferred to anothermachine where she continued to work at fly facing. In the earlyautumn one of the other girls employed at fly facing left the re-spondent's employment.Pancoast was thereafter considered one ofthe regular girls on this line of work.Fly facing is piece work andPancoast's average earnings were about $3 a day.Pancoast was the representative for the fly-facing girls on a com-mittee that saw Edward McTague during the 1-day stoppage onMarch 7. She was active in the solicitation of members for theUnion and was chosen a member of the advisory board on March 28.Whenever work was slow, it was the practice of the respondent,with respect to fly facing as well as other operations, to divide theavailable work equally among the employees engaged in the sametask.The employees would be laid off at the same time and reem-ployed at the same time. If there was insufficient work for a fullday's employment on a particular job, the employees on that jobwould be given an equal number of hours of work per day.On April 5, 1938, Pancoast was laid off, together with the othergirls on fly facing.The other girls were called back for a singleday on April 6, but Pancoast was not. Pancoast remonstrated Withher forelady and was given employment on April 18 and 19, to-gether with the other girls.Thereafter, although" Pancoast fre-quently requested work '21 she received no further employment untilthe date of the hearing.The other fly-facing girls, however, workedfairly steadily from April 25 through the beginning of November.Pancoast was reemployed at fly facing on November- 16, during thecourse of the hearing.Her forelady, however, was doubtful thatthis employment would be steady.21Mamie Pancoast was one of the girls who at the suggestion of the Regional Officeof the Board, called on McTague in July to'request employment. Seesupra. MODEL BLOUSE CO.149The respondent contends,in his brief,that Pancoast was not aregular girl on fly facing, but was working only on a temporarybasis substituting for Mary Trout.The record is clear, however,that Pancoast worked for about 9 months after Trout returned.Atthe time of her lay-off,Pancoast was clearly one of the steady fly-.facing girls.We believe that Pancoast was refused employment on April 6, andfrom April 25 to November 16, because of her union activities.The,respondent's explanation for the failure to give her work is contraryto the evidence.Pancoast was a member of a committeethat sawMcTague during the stoppage on March 7. -In addition,for the samereasons set forth in our discussion of the Scroggy case,we find thatthe respondent was aware of Pancoast's activity in behalf of the Union.We find that the respondent,by his refusal to give employment toMamie Pancoast on April 6,and from April 25 to November 16, dis-criminated in regard to her hire and tenure of employment,therebydiscouraging membership in the Union, and thereby interfering with,restraining, and coercing his employees in the exercise of the rightsguaranteed in Section7 of the Act.Pancoast earned nothing between April 19 and November 16, whenshe was reemployed at fly facing.Florence Connellywas elected recording secretary of the Union atits first meeting on March 14.At about that time several of the re-spondent's foreladies observed Connelly in the company of McGurrin,the A. F. of L. organizer.At the hearing on therepresentation casein May, Connelly in the course of her testimony described her positionin the Union and her activities in solicitingmembers.Florence Connelly and Anne Breedon.had been hired at about thesame time, and for approximately 4 years the two girls worked to-gether as operators on polo collars.The respondent observed, withrespect to polo collars,the practice of equalizing employment whenwork was slack,that we have described above. Pursuant to this prac-tice,Connelly and Breedon had during the 4 years of their employ-ment, been laid off at the same time and called back to work at thesame time.On May 13 work on polo collars ceased and both Connelly andBreedon were laid off.Breedon was called back to work on June/9,but Connelly was not. Thereafter, Anna Zoarsky, who had previouslydone occasional work on polo collars, was given steady employmentat this task.In addition,'other girls worked on polo collars whenthere was too much for Breedon and Zoarsky. Nevertheless, despiteConnelly's requests for employment,she was given no work on polocollars after May 13.-199549-39-vol. 15-11 150DECISIONSOF NATIONAL LABOR RELATIONS BOARD.On July 12, at the suggestion of the Regional Office of the Board,Connelly, together with Scroggy and several other girls, called onMcTague and asked for employment.22 Shortly thereafter, on July 23,Connelly was given work doing fronts on polo shirts.However, sinceshe was new at the job and consequently worked slowly, she was laidoff again after 2 days.Connelly has not worked since that date.We believe that Florence Connelly was refused employment at polocollars on June 9 and thereafter because of her union activities.Therespondent argues in his brief that Connelly was refused employmentbecause there was no work.However, the record clearly establishesthe contrary.The evidence that the respondent knew of her unionactivities is clear.She testified to these activities at the hearing in May1938, and, as set forth above, the respondent had general knowledgeof union activities at the plant.28We find that the respondent, by his refusal to employ Florence Con-nelly on polo collars on June 9 and thereafter, discriminated in regardto her hire and tenure of employment and the terms and conditions ofher employment, thereby discouraging membership in the Union, andthereby interfering with, restraining, and coercing his employees inthe exercise of the rights guaranteed in Section 7 of the Act.Florence Connelly earned about $19 to $20 a week on winter polo'collars and $15 to $16 a week on summer polo collars. Aside from her2 days' work on fronts on polo shirts, Connelly has not worked sinceMay 13.Mary Kolodchakwas active in the solicitation of members for theUnion and was elected financial secretary at its first meeting on March14.She testified at the hearing on the representation case in May,and, in the course of her testimony, described her position in the Unionand her activity on behalf of the Union.Kolodchak was employed by the respondent for about 12 years andworkedas anoperator on shirt labels for that entire period. She waspaid on a piece-rate basis and her averageearningsand $16 a week. On about March 7 work on shirt labels ceased andKolodchak was transferred to zipper fronts, where her earnings fellto $8 a week.24 The shirt-label department was then permanently dis-continued except for an occasional special order, and Kolodchak con-tinued to work on zipper fronts until the end of May when work onthis operation also ceased.Kolodchak had received no work by the end of June. At this timeshe learned that there was a need for extra girls in the pajama depart-22For a description of this incident,see.savpra.23 Seesupra.21For it short period, Kolodchak received an extra $1 over and above her piece-workearnings, in order to recompense her for her drop in wages.After about 2 weeks,however, this allowance was stopped. MODEL BLOUSE CO.151meat. In the past, Kolodchak, had frequently obtained work on pa-jama labels on occasions when work on shirt labels was slack. Shetherefore approached Elizabeth Saul, the forelady in the pajama de-partment, and asked for employment. Saul replied that she had nowork.Kolodchak said that she had heard that the department wasrushed, and Saul answered, "I know, but I don't have any [work]for you."Late in July Kolodchak was given work sewing plackets.After2 days at this job, Kolodchak did not return to work because she hadearned only 90 cents a day. Thereafter, she twice requested employ-ment, at the beginning of August and again at the beginning of Sep-tember.She was told by Bessie Chadwick, the forelady in the shirtdepartment, that she would be sent for when there was work onplackets.However, Kolodchak was not called back to work after July.The record establishes. that in the meantime there was considerablework on pajama labels.The daughter of Nellie McAvoy, who hadbeen active in the circulation of the anti-union petition and was laterone of the organizers of the Association'25 was hired as a steady girlon pajama labels in July.Miss McAvoy had not worked for the re-spondent before that date. In addition, another employee was calledupon to assist on pajama labels when the press.of work was heavy.We believe that Mary Kolodchak was refused employment on pa-jama labels in June and thereafter 28 because of her union activities.The respondent learned of these activities from her testimony at thehearing.In the past, Kolodchak had frequently worked on pajamalabels when work on shirt labels was slack.The' record establishesthat such employment was available in June and thereafter.More-over, the respondent offers no explanation for his refusal to offer hersuch employment.The statement made to Kolodchak by ElizabethSaul at the time of Kolodchak's request for employment, corroboratesour conclusion that Kolodchak was discriminated against because ofher union activities.We find that the respondent, by his refusal to employ MaryKolodchak on pajama labels in June 1938 and thereafter, discrimi-nated in regard to her hire and tenure of employment and the termsand conditions of her employment, thereby discouraging membershipin the Union, and thereby interfering with, restraining, and coercinghis employees in the exercise of the rights guaranteed in Section 7of the Act.At the time of the hearing, Kolodchak was employed caring for aninvalid woman and was earning $6 a week and board. Between the25 Seesupra.20The respondent, in his brief, recites an offer of employment made subsequent to thehearing.However. we cannot take cognizance of facts not testified to in the record. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDlast date Kolodchak worked for the respondent and the date of hertestimony at the hearing, she earned approximately $40.Th.elvza Kirbyhas been in the employ of the respondent for over 5years.For the past 3 years she has worked as an operator on a fellingmachine.27Kirby joined the Union at its first meeting on March 14. She wasvery active in behalf of the Union and gained about 10 members for it,and testified at the hearing on the representation case in May that shewas a member of the Union.. She was discharged by Edward McTagueon July 27, allegedly because she had done defective work on that 'day.The testimony of the witnesses called by the respondent to ' supporthis contention as to Kirby's discharge is both confused and contra-dictory.Michael Mitchell, a machinist employed by the respondent. testifiedthat Kirby told him that her machine was not operating correctly;that upon examination of her machine and her work, he discoveredthat the machine was in perfectly good condition, and that Kirby wasdoing her work badly; that he then called this to the attention ofKirby's forelady, Ida Murphy. 'At a later point in his testimony,Mitchell stated that it was Mabel Estell, the girl who inspected Kirby'swork, who spoke to him about the machine. Both Kirby and Estelldenied that they complained to Mitchell about the rilachine. Ida Mur-phy testified that her knowledge of Kirby's bad work came not fromthe machinist, but from the pressing room.We can give no credencetoMitchell's testimony.Ida Murphy testified that Kirby's bad work was returned from thepressing room as impossible to press because it had been done sopoorly; that she then went to Kirby's machine and discovered thatKirby was doing her work badly ; that McTague then came over, andsinceKirby's work was so bad "we just let her go." Examples ofKirby's allegedly bad work were introduced into evidence at the hear-ing.Murphy further testified that oile of the garments in evidencewas so defective that Estell, Kirby's inspector, could not possibly.properly have permitted the garment to pass.Kirby denied that on'the day of her discharge she had worked on striped cloth, of whichthe garment in question was made .28Moreover, Estell testified, thatshe had not on that day noted.any defect in- Kirby's work seriousenough to require reporting to the forelady; that at the time, Murphyshowed her a ruined shirt purporting to be Kirby's work, and Estelldeclared that she, the inspector, could not have seen that example elseshe would have sent it back.No explanation was offered by the re-21Felling consists of sewing seams on the sides of a garment.29The denial was by stipulation, I. e., counsel stipulated that if Kirby were called tothe stand she would deny that she had worked on striped cloth on the day of herdischarge. MODEL BLOUSE CO.153sponclent as to how the garment could have come to the pressing roomwithout having been passed by the inspector, or as to why Estell wasnot even reprimanded for her alleged failure to report the defectivework.The forelady asserted that she had not put these specimensaside for the purpose of evidence in a hearing before the Board.How-ever, she had no credible explanation for having kept them .211McTague testified that he learned from someone in the pressingroom that the pressing room had received.a number of garments whichcould not be pressed because the side seams had been sewed badly;that he then consulted with Murphy and discovered that Kirby wasresponsible for this bad work; and that since Kirby had done poor andcareless work for the past 5 years, he then discharged her.The recordclearly establishes that Kirby was an exceptionally good worker.Kirby had been frequently commended for good work by her fore]ady.During the 5 years she was employed by the respondent, she twiceleft her job because of childbirth. On both occasions she was requestedby her forelady to return because of the, superiority of her work.Mc-Tague, himself, on cross-examination, admitted that he consideredKirby to be an "asset to the place."The Trial Examiner found that the testimony of Ida Murphy andEdward McTague with respect to the incident was not entitled tocredence.We also so find.Kirby testified that her work on the day of her discharge had notbeen poor. She testified further that the material that both Murphyand MeTague had found fault with had not been her work; that whenshe asked then to look at some bundles of work she had just completed,Murphy examined them, and after admitting that they were properlydone, added, "We cam-lot afford to have anybody here if we have towatch everyone'"; that McTague was so angry that he did not evenlook at the bundles.We find that Thelma Kirby's testimony is sub-stantially correct.We believe that Kirby was discharged on July 27 because of herunion activities.The record establishes that Kirby's work was notdefective on that date. ° Moreover, Murphy's angry disregard of thegood work that Kirby showed to Murphy, and McTague'§ refusal, toexamine this work establish that McTague and Murphy were eitheraware that Kirby's work was not defective, or not concerned in ascer-taining whether or not her work had been done properly. Further,even if Kirby had done defective, work on that date, it is clear thatzo Ida Murphy gave the following explanation for having the spoiled garments availablefor introduction into evidence:"Well,the striped one is really a good one compared tothe ones I sent downstairs again,because there was nothing I could do about it. I keptthat so if I needed it to show to anyone else,just a sort of an example of what couldhappen when it is not done just right. This one I didn't know bow to fix, so I laid thataside and forgot about it." 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat could riot have been the motive for her discharge.Kirby was theonly girl Murphy could recall ever having been discharged for im-perfect work, although other girls had been guilty of such work. Therespondent knew of Kirby's union activities because of her testimony atthe hearing in May 1938, and for. the reasons set forth in our discus-sion of the Scroggy case.Kirby requested her job back from McTague early in September,and late in September was called back to work.However, on her re-turn she was placed at a machine, different in type from the one atwhich she had been working at the time' of her discharge.At thislattermachine, Kirby earned an average of $3.50 a day, whereas ather former machine, her earnings had averaged $4 a day. In addition,her employment at this machine was not as steady.We find that the respondent, by his discharge of Thelma Kirby onJuly 27, and his subsequent refusal to reinstate her to her formermachine, discriminated in regard to her hire and tenure of employ-ment and the terms and conditions of her employment, thereby dis-couraging ' membership in the Union, and thereby interfering with,restraining, and coercing his employees in the exercise of the rightsguaranteed in Section 7 of the Act.For the 2 months that.Kirby was not employed by the respondent,she worked in a coat factory where she earned approximately $40.Lydia Foxwas employed as a presser by the respondent forapproximately 7 years.She joined the ' Union, on about March 28,and became a member of the advisory. board sometime in April.She testified to her union membership in the hearing on the repre-sentation case in May.On November 5 and 0, she testified at thehearing on the complaint case herein,' describing the. incident inwhich James McTague gave Nellie McAvoy an 'anti-union petitionto be circulated in the pressing room.Fox also testified to otheractivities by Nellie McAvoy on behalf of the Association.3°On the morning of November 8, Fox became involved in a quarrelwith Etheline Mingin, another employee in the pressing room.Soonafter the quarrel had subsided Fox's forelady told her that EdwardMcTague wished to see her. In the presence of Mingin, McTagueasked Fox why she had "abused" Mingin. Fox denied cursing Min-gin, but Mingin stated that Fox had done so. Thereupon, withoutinquiring further as to the truth of the matter, and without con-sulting either the foreman or the forelady, McTague told Fox thatshe was discharged and instructed her to "go up and get my [her]paY"Fox testified that while waiting for her pay, she turned to Mc-Tague and accused him of. discharging her for union activities; that30 Seesupra. MODEL BLOUSE CO.155McTague replied that he "wanted to get even" because of Fox'stestimony about Nellie McAvoy, and then added, "Go to the Boardwith big-mouth Casey-you and the Board and big-mouth Casey."Casey was an organizer for the A. F. of L.McTague testified that -he discharged Fox because she had been aconstant source of trouble. , He stated, '517e used to discount a lot ofthings, or allow for things that she did, but, since she got mixed upwith the A. F. of L., she has taken it upon herself to almost rulethe whole place there, and tell foremen and foreladies what they cando and what they can't do and she stays out when she pleases."However, Fox's foreman testified that he had never reported Fox toMcTague, an l McTague admitted that he discharged Fox withoutconsulting her foreman or forelady.For these reasons we cannotcreditMcTague's explanation for the discharge.McTague deniedthat he told Fox he was discharging her because of her testimonyat the hearing.'However, in view of the generally unsatisfactorynature of McTague's testimony 31 we cannot credit this testimony.32We credit Fox's testimony concerning McTague's statement whileshe was waiting for her pay, and we find, as did the Trial Examiner,that Fox was discharged on November 8 because of her union activi-ties and her testimony on November 5 and 6.We find that the respondent, by his discharge of Lydia Fox onNovember 8, discriminated in regard to her hire and tenure of em-ployment and the terms and conditions of her employment, therebydiscouraging membership in the Union, and thereby interfering with,restraining, and coercing his employees in the exercise of the rights,guaranteed in Section 7 of the Act.We further find that the respondent discharged Lydia Fox onNovember 8 because she gave testimony under the Act, thereby inter-fering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section7 of the Act.The complaint alleges that Doris Scroggy, Florence Connelly,Thelma Kirby, Mamie Pancoast., and Mary Kolodchak were dis-criminated against because of their testimony in the hearing on therepresentation case in May.Although, as found above, the recordestablishes that all of these employees were discriminated against inregard to their hire and tenure of employment because of theirunion activities, the record does not establish a casual connection be-tween such discrimination and their testimony at the hearing inMay.Accordingly, we find that the respondent did not discriminate31See discussion,supra,and footnote 13,supra.ffi Mavis Riley, who worked 'in the respondent's of5ice. overheard part of this conversation.She testified that she did not hear 1VIcTague tell Fox he was discharging her because ofFox's testimony.However,on cross-examination,Riley admitted that she (lid not hearall of the conversation between Fox and McTague. 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDagainstDoris Scroggy, Florence Connelly, Thelma Kirby, MamiePancoast, and Mary Kolodchak, because they gave testimony underthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondenthas engagedin unfair laborpractices,we will order him to cease and desist therefrom, and totake certain affirmative action which we find necessary to effectuatethe policiesof the Act.We have found that the respondent has discriminated in regardto the hire and tenure of employment and the terms and conditionsof employment of Doris Scroggy, Florence Connelly, Thelma Kirby,.Mamie Pancoast, Lydia Fox, and Mary Kolodchak.Although DorisScroggy, Thelma Kirby, and Mamie Pancoast are at present in theemploy of the respondent,none of them is working at her formerposition.Doris Scroggy has not been returned to her former posi-tion as match-up girl, Thelma Kirby has been, placed at a differenttype of felling machine and neither she nor Mamie Pancoast hasbeen restored to a regular status at their respective jobs.We shall,therefore,order the respondent to offer to all six of theseemployees.immediate and full reinstatement to their former positions, or ifthese are not available,to substantially equivalent positions.Byformer positions,we refer to the positionsheld by.these employeesat the time of the discrimination.Thus,we will order DorisScroggy to be restored to her position as match-up girl, FlorenceConnelly and Mamie Pancoast to a regular status as a steady girlon polo collars and fly facing respectively,Thelma Kirby to the fell-ing machine at which she was working on July 27, and Lydia Foxto her job in the pressing room. Since we have found that the shirtlabel department has been permanently discontinued,and that therespondent discriminated with regard to Mary Kolodchak by hisrefusal to offer her employment on pajama labels,we will order therespondent to offer Mary Kolodchak employment on pajama labels.Where necessary,we shall require the respondent to displace em-ployees who have succeeded to the former position of any of the MODEL BLOUSE CO.157above-named employees, or who have succeeded to positions whicheither because of seniority or the practice of the, plant should havebeen offered to any one of the above-named employees.We shallalsoorder the respondent to make' each of the above-namedemployeeswhole for any loss of pay she may have sufferedb f reason of such discrimination, by payment to each ofthem of a shun of money equal to the amount which she normallywould have earned as wages from the date of the discrimination tothe date of the offer of reinstatement, less her net earnings 33 duringsaid period.We shall also order the respondent to take certain other actionmore particularly set forth in the order.Where we have found that the respondent has not engaged, inunfair labor practices in accordance with the allegations in thecomplaint, we will order the complaint dismissed in so far as italleges such unfair labor practices.VI. THE QUESTION CONCERNING REPRESENTATIONIn our previous Decision issued.on July 30, 1938,39 we found thatthe respondent had failed to reply to a letter from the Union request-ing a meeting and had questioned the Union's majority, and that,therefore, a question had arisen concerning the representation of theemployees of the respondent.The Union still claims torepresent amajority of the respondent's employees at' the Millville plant.-As we have stated above, the, Amalgamated thereafter filed a peti-tion for intervention on November. 2, 1938.At the date of the filingof the petition, the Amalgamated had no members among the re-spondent's employees , at Millville.However, during the course ofthe hearing in November, the Amalgamated, with the activeassist-ance of the officers of the Association, conducted an organizing cam-paign among the respondent's employees.At a seriesof meetingsheld under the auspices, of the Association,. the Amalgamated en-rolled as members. most of the members of the Associationas well asa number of employees who were not members of the Association.Upon the basis of the members gained in this campaign the Amal-By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwith obtaining work and working else-,where than for the respondent, which would not have been incurred but for thediscrimi-nation by the respondent'and the consequent necessity of seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoinersof America,Lumber and Sawmill Workers Union, Local 2590,8'N. L. R.B. 440.Monies received for work performed upon Federal. State, county, municipal, or otherwork-relief projects are not considered as earnings,but, as provided below in the Order,shall be deducted from the sum due the employee,and the amount thereof shall be paidover to the appropriate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects.84 8 N. L. R. B. 725. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDgamated also claims to represent a majority of the employees of therespondent at the Millville plant.-sWe find that a question has arisen concerning the representationof employees of the respondent.VII. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE APPROPRIATE UNITIn our previous Decision ie we found that the production employeesof the respondent at the Millville plant constituted an appropriateunit.The Union so contended in the hearing on the representationcase in May and pressed the same contention at the hearing in No-vember.The Amalgamated contends that the production employeesof the respondent at the Millville, Troy, and New York City plantsconstitute a single appropriate unit.The Amalgamated suggests asan alternative that the production employees at all five of the re-spondent's plants, consisting of these three and two other plants atWheat Road and Landisville, New Jersey, may be found to con-stitute an appropriate unit. In the event that neither of the fore-.going alternatives is found to be an appropriate unit, the An-lal-gamated asks to be certified as the representative of the employeesof the Millville plant alone.The New York City plant is engaged only in the cutting andpressing of garments.The garments, after being cut at the NewYork City plant, are shipped to be sewed to one of the four otherplants, or to a plant at Ephrata, Pennsylvania, which is not ownedby the respondent.Most of the garments cut at the New York-Cityplant are shipped to the Landisville and Wheat Road plants.Theselatter plants have no cutting and pressing departments of their own,and after sewing the garments ship them to one of the other plantsto be pressed, but chiefly to New York. In addition, there is acertain amount of interchange of machinery among the plants.TheTroy and Millville plants are engaged in the complete operationsw The Amalgamated also claimsthat otheremployees of the respondent together withthe employeesof the Millvilleplant constitute a single appropriate unit.See SectionVIII,infra.80 8 N. L.R. B. '125. MODEL BLOUSE CO.159of cutting, sewing, pressing, and finishing garments, but manufac-ture different styles and kinds of garments.The central office for all five plants is situated in New York City._Practically all the raw materials for the different plants are pur-chased at the New York City office, and all sales of merchandise aremade there.Wage levels and working conditions for all five plantsare also set at the New York City office.Edward McTague, in addi-tion to his duties as general manager of the Millville plant, also hassupervision over the other plants,of the respondent.He purchasesmachinery for all the plants and makes up the patterns and styles.He visits the Landisville and Wheat Road plants every day, theNew York City plant weekly, and the Troy plant about once amonth.For the past 4 years, the Amalgamated and the respondent haveentered into written closed-shop contracts covering the employees atthe Troy plant. In addition, there is an oral closed-shop agreementbetween the Amalgamated ' and the respondent covering the. em-ployees at the New York City plant. There is lio union organiza-tion at all at the Wheat Road and Landisville plants, and, as statedabove, the present membership of the Amalgamated at Millvilledates from the beginning of the hearing in November.37Although, in previous cases, we have held the employees of a num-ber of plants of one employer to constitute an appropriate unit,38there is lacking, in the instant case, the history of collective bargain-ing upon which such decisions have rested.39Even though the Amal-gamated has had a closed-shop agreement for both the Troy and NewYork City plants of the respondent, it has never attempted to bar-gain for the employees of these plants as one unit, but has at alltimes treated, the employees of each of these plants as a separatebargaining unit.And as stated above, prior to the date of.the hear-ing in November, the Amalgamated had no membership in any of theother three plants 'and had never bargained or attempted to bargainfor the employees of these plants.Moreover, the. Amalgamated snakes no showing that bargainingwould be facilitated by the inclusion of the employees of the sepa-rate plants in one unit.Where the Amalgamated has had the op-portunity of bargaining for the employees of more than one plantof the respondent as a unit, it has not found it desirable or necessary84The Amalgamated had enlisted a number of members among the Millville employees,in July 1935. but lost them all soon thereafter.98Matter of Pittsburgh.Plate Glass CompanyandFederation of Flat Glass Workers ofAmerica,affiliatedwith`C. I.0., 10 N. L. It. B. 1111; andMatter of Libbey-Owen.s-FordGlass CompanyandFederation of Flat Glass Workers of America,1.0N. L.It.B. 1470.99 SeeMatter of Chase Brass Copper Company,Inc.andWaterbury Brass WorkersUnion.4N. L. R.B. 47.See list of cases assembled in footnote 10 ofPittsburgh PlateGlass Company,supra,footnote 38. 760DECISIONS OF NATIONAL LABOR RELATIONS BOARD °,to do so.Andrew Hoppes, the, employee at Millville most active inthe organization of the Amalgamated, could see no need for a singleunit that' would comprise employees other than those of the Mill-ville plant.Similarly, a representative of the Amalgamated localat Troy testified that the employees' of the Troy plant had not ex-perienced any need for the inclusion of employees of other plantsof the respondent in a unit together with themselves.A representa-tive of the' New York local testified to the same effect.For these reasons, we are of . the opinion that the production,employees' of the Millville plant constitute the appropriate unit.In our previous Decision,40 we found that all the production em-ployees of the respondent at the Millville plant, excluding foremen,foreladies, and other supervisory employees, janitors, packers, truckdrivers,mechanics, and office help, and including inspectors consti-tuted the appropriate unit.TheAmalganiated now asks that packersbe included in the unit, while the Union requests that the Boardreaffirm its previous finding.That finding, however, was basedupon a record' which showed packers to be employed in the ship-ping department of the plant. In the record now before us, it wasagreed' that the function of packers is to sort out and bundle gar-ments which are then, carried from the sewing room to the pressingroom.They are therefore engaged in the' performance of an inter-mediate step in the manufacture of garments. 'Accordingly, we findthat the appropriate unit includes packers. 'We find, however; thatemployees in the shipping department are not included within theappropriate unit.'We find that all production employees of the respondent at hisplant in Millville, New Jersey, excluding foremen, foreladies, andother supervisory employees, janitors, truck drivers, mechanics, officehelp, and employees in the shipping department, and including in-spectors and packers, constitute a unit appropriate for the purposesof collective bargaining and that such unit will insure to these em-,ployees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESIn our previous Decision '41 we found that although the Union hadbeen designated as their bargaining agency by a majority of theemployees in the appropriate unit, the introduction into evidence ofa petition stating hostility to the Union and signed by many ofthe employees who had, designated the Union, cast doubt upon theE0 8 N. L. R. B. 725.41 See footnote 40. MODEL BLOUSE CO.161majority status of. the Union.We found, therefore, that the ques-tion concerning representation could. best be resolved by the. holdingof an election by secret ballot.The present record establishes the complicity of the respondentin the circulation of the petition.42On. the other 'hand, the Amal-gamated claims that it has also been. designated as bargaining repre-sentative by. a majority of the employees in the appropriate unit andasks for .certification.,'Under these circumstances, and in accord-ancewith the recent policy ' we have' enunciated that "bargainingrelationswillagreement of the parties regarding the wishes of the employees isas far as possible eliminated," we find that the question which hasarisen concerning representation can best be resolved by the holdingof an election .by secret ballot upon which the names of the Unionand the Amalgamated will appear.44Since the respondent has by engaging in various unfair laborpractices interfered with the exercise by' his employeesof the rightsguaranteed them by the Act; we shall not now set the date for theelection but shall order that it be conducted at such time as we shallhereafter direct.Concurrently, with our determination of the datefor the election, we shall specify the date on the basis of whicheligibility to vote in the election shall be determined.45Upon the basis of.the above, findings of fact and upon the entirerecord in the case, the Boardmakesthe following :CONCLUSIONS OF LAW1.Federal Labor Union 'No. 21560 and Amalgamated ClothingWorkers of America are labor.-organizations, and Model WorkersAssociation was a labor organization within the meaning of Section2 (5) of the Act.2.By the making of antiunion statements; by threat of dischargefor activity on behalf of' Federal Labor Union No. 21560, by warn-ing his employees not to join,assist, orremain members of FederalLabor Union No. '21560, and persuading them not to assist or remainmembers of Federal Labor Union No. 21560, the respondent has en-42 Seesupra.43While the circumstances of the inception and conduct of the Amalgamatedorganiza-tional drivesuggest that the Amalgamated may have beenassistedby therespondent'sunfair laborpractices,we have not.deemed it necessary in the present proceedings tomakeany findingswith respect to such evidence.44Matter of The Cudahy PackingCompuiin,)andUnitedPackinghouseWorkers of Ainer-tea,LocalNo.21,of the' Packinghouse Workers Organizing Committee.affiliated with theCongress of IndustrialOrganizations,13 N. L. R.B. 526.Matter of Armour & Com-panyandUnited PackinghouseWorkers, LocalIndustrial Union No.Is of PackinghouseWorkers OrganizingCommittee,Affiliated with C. 1.0., 13 N. L. R. B. 567.45Matter of Panther-PantoRubber Co.,Inc.andUnited RubberWorkersof America,LocalNo.156,'11 N. L. R. B. 1261.' 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDgaged in and is engaging in unfair labor practices within- the mean-ing of Section 8 (1) of the Act.3.By sponsoring and assisting in the circulation of an anti-unionpetition, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (1) of the Act.4.By his anti-union statements, by proposing that an unaffiliatedlabor organization be formed, and by granting special privileges to.members of Model Workers Association, thereby encouraging andassisting the formation, organization, and operation of Model Work-ers Association, the respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (1) of the Act.5.By discriminating in regard to the hire and tenure of employ-ment and the terms and conditions of employment of Doris Scroggy,Florence Connelly, Thelma Kirby, Mamie Pancoast, Lydia Fox, andMary Kolodchak, thereby discouraging membership in Federal LaborUnion No. 21560, the respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (3) ofthe Act.6.By discharging and discriminating against Lydia Fox becauseshe gave testimony under the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (4) of the Act.7.By interfering with, restraining, and coercing his employeesin the exercise of the-rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.8.The unfair labor practices enumerated above are unfair laborpractices within the meaning of Section 2 (6) and (7) of the Act.9.The respondent has not, by spying upon and keeping undersurveillance membership meetings of Federal Labor Union No. 21560,engaged in, unfair labor practices within the meaning of Section8 (1) of the Act.10.The respondent has not, by permitting the Association to postnotices of meetings on plant premises, engaged in unfair labor prac-ticeswithin the meaning of Section 8 (1) of the Act.11.The respondent has not engaged in unfair labor practiceswithin the meaning of Section 8 (4) of the'Act with respect toDoris Scroggy, Florence Connelly, Thelma Kirby, Mamie Pancoast,and Mary Kolodchak.12.A question affecting commerce has arisen concerning the rep-resentation of employees of the respondent at his Millville, NewJersey, plant within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act.13.All production employees of the ' respondent at his plant inMillville, New Jersey, excluding foremen, foreladies, and other super- MODEL BLOUSE CO.163visory employees, janitors, truck drivers, mechanics, office help, andemployees in the shipping department, and includinginspectors andpackers, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Model Blouse Co., Elias Savada, individually and doingbusiness under the firm name and style of Model Blouse Co., alsodoing business under the firm name and style of Savada Brothers,and his officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Making anti-union statements, threatening, warning, or per-suading his employees not to join or assist Federal Labor Union No.21560, or any other labor organization, or sponsoring or assistingin the circulation of a petition directed against Federal Labor UnionNo. 21560,o r any other labor organization;(b)Proposing tliat an unaffiliated labor organization be formed,granting special privileges to members of Model Workers Associa-tion, or any other labor organization, or in any other manner, en-couraging and assisting; the formation, organization, or operation ofModel Workers Association, or any other labor organization;(c)Discouraging membership in Federal Labor Union No. 21560or any other labor organization of his employees, by transferring,demoting, discharging, or refusing to reinstateor offer employmentto any of his employees, or in any other manner discriminating inregard to their hire and tenure of employment or any term or con-dition of their employment, or by threats of such discrimination;(d)Discharging or otherwise discriminating against any em-ployee because he or she has given testimony under the Act;(e) In any other manner interfering with, restraining, or coercinghis employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to. engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Boardfinds willeffectuate the policies of the Act:(a)Offer to Doris Scroggy, Florence Connelly, Thelma Kirby,Mamie Pancoast, Lydia Fox, and Mary Kolodchakimmediate andfull reinstatement to their former positions in accordance with thesection "Remedy" above, or, if these are not available, to substan- 164DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDtially equivalent positions without prejudice to their seniority orother. rights .and privileges, and wherenecessary,displace any em-ployee who may have succeeded to 'the former position of any ofthese above-named employees, or to any other position, which be-cause of seniority or the practice of the plant should have beenoffered to any of the above-named employees;(b)Make whole Doris Scroggy, Florence Connelly, Thelma Kirby,Mamie Pancoast, Lydia Fox, and Mary Kolodchak, for any loss ofpay they may, have suffered by reason of the respondent's dis-crimination in regard to the hire and tenure of their employmentand the terms and conditions of their employment by payment toeach of them of a sum of money equal to that which she normallywould have earned as wages during the period from the date ofsuch discrimination to the date of the offer of reinstatement, less hernet earnings during such period, deducting however, from the amountotherwise due to each of the said employees, monies received by saidemployees during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount, so deducted, to the appropriate fiscal agency of theFederal, State, county, municipal, or other government' or govern-ments which supplied the funds for said work-relief projects;(c) Immediately post and keep posted for a period ofat leastsixty (60) consecutive days from the date of posting, in conspicuousplaces throughout his Millville, New Jersey, plant, notices to hisemployees stating :(1) that the respondentwill ceaseand desist in the manner setforth in 1 (a), (b), (c), (d), and (e) of this Order, and(2) that the respondent will take the affirmative action set forthin 2 (a)and (b) of this Order, and will not discriminate againstany employees if they join or assist Federal Labor Union No. 21560or any other labor organization of their own choosing;(d)Notify the Regional Director for the Fourth . Region inwriting within ten (10) days from the date of. this Order what stepsthe respondent has taken, to comply therewith.AND IT IS FURTHERORDEREDthat the complaint be,and it hereby is,dismissed in- so far as it alleges that the respondent, (1) by spyingupon and keeping under surveillance membershipmeetings of Fed-eral Labor Union No., 21560, and by permitting the Association. topost notices of meetings on plant premises, has engagedin unfairlabor practices within the meaning of. Section 8 (1) of the Act;and (2) has engaged in unfair labor practices within the meaningof Section 8 (4) of,the Act with respect toDorisScroggy, FlorenceConnelly, Thelma Kirby,Mamie Pancoast,and Mary Kolodchak. MODEL BLOUSE CO.SECOND DIRECTION OF ELECTION165By virtue of, and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations=Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Model Blouse Co., Elias Savada, individually and doing businessunder the firm name and style of Model Blouse Co., also doing businessunder the firm name and style of Savada Brothers, an election bysecret ballot shall be conducted at such time 'is the Board shall here-after direct, under the direction and supervision of the Regional Di-rector for the Fourth Region, acting'in this matter ,-s agent for theBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all production employees employed by the respondent' athis Millville, New Jersey, plant,' during "i period or at a time which weshall-in the future specify, excluding foremen and foreladies, and othersupervisory employees, janitors, truck drivers, mechanics, office help,and employees in the shipping department, and including inspectorsand packers, to determine whether they desire to be representedby Federal Labor Union No. 21560, or by Amalgamated ClothingWorkers of America for the purposes of collective bargaining, or byneither.MR.WILLIAM M. LEIsERBON took no part in the consideration ofthe. above Decision, Order, and Second Direction of Election.199549-39-vol. 15-12